t c summary opinion united_states tax_court cheryl kunsman petitioner v commissioner of internal revenue respondent docket no 8081-05s filed date cheryl kunsman pro_se lynn m curry for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from a petition for judicial review of the denial of petitioner’s request for relief from joint_and_several_liability for the issue for decision is whether petitioner is entitled to relief under sec_6015 c or f background some of the facts have been stipulated by the parties and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in ocala florida petitioner and raymond kunsman hereafter referred to as mr kunsman or former spouse married in petitioner invested her savings to start a retail floral and gift shop business in and she conducted her business throughout the year at issue mr kunsman became unemployed in and he began drinking heavily mr kunsman started hiding financial details from petitioner and took over the financial aspects of petitioner’s business during he received a lump-sum_distribution from his retirement account the majority of which was rolled over into an individual_retirement_account ira mr kunsman withdrew funds from the ira in and in the amounts of dollar_figure and dollar_figure respectively at the time the distributions were made mr kunsman had not reached age 59½ the ira_distributions were reported on federal_income_tax returns that were filed with the irs as joint returns by petitioner and mr kunsman for and no additional tax pursuant to sec_72 was reported petitioner and mr kunsman separated in the fall of and were divorced in petitioner first learned that there were proposed adjustments to the tax_return when respondent offset a claimed overpayment from her tax_return against a tax balance due from the amount remaining unpaid for as of date was dollar_figure petitioner timely requested relief from joint_and_several_liability under sec_6015 for and respondent granted petitioner relief under sec_6015 for tax_year respondent issued a notice_of_determination denying relief under sec_6015 c and f for petitioner filed a timely petition for review of respondent’s determination discussion to support her request for relief from joint_and_several_liability petitioner asserts that the tax_return i sec_1 apart from respondent's reference to a defaulted statutory_notice_of_deficiency issued to petitioner the record does not chronicle the deficiency procedures followed by respondent petitioner does not dispute that a deficiency was properly assessed for not a jointly filed return and that even if the return is a jointly filed return petitioner was unaware of the retirement distribution since it was not included on the form_1040 u s individual_income_tax_return she signed the court will treat these assertions as alternate defenses that the return filed is not a joint_return because petitioner did not sign the return and that if the return is a valid joint_return petitioner is eligible for relief because she did not know about the early distribution from her former spouse’s ira relief under sec_6015 a predicate to relief under sec_6015 is that a joint_return was filed sec_6015 b a accordingly if the court should find that petitioner did not file a joint_return we would be required to deny petitioner’s claim for sec_6015 relief 119_tc_191 married taxpayers may elect to file a joint federal_income_tax return sec_6013 generally a joint_return must be if we were to decide in favor of petitioner on this issue petitioner would not be entitled to relief sec_6015 b a inasmuch as petitioner filed a joint_return we do not otherwise view petitioner’s assertions as a bar to consideration of her claim for relief under sec_6015 rule c permits parties to set forth claims and defenses alternatively or hypothetically and allows parties to plead inconsistent claims and defenses signed by both spouses sec_1_6013-1 income_tax regs however where both spouses intend to file a joint_return the failure of one spouse to sign the return will not preclude its treatment as a joint_return 56_tc_1 this is so even where the purported signature of the nonsigning spouse is signed by another provided the couple has the intent to file jointly 27_tc_270 affd 251_f2d_44 8th cir magee v commissioner tcmemo_2005_263 petitioner alleged in her petition that her former spouse had admitted to a practice of showing her one form to review and sign and then submitting a different form that he signed for her she acknowledged at trial that she glanced at and signed returns for and however she claims that the returns ultimately filed were not the returns she reviewed and signed despite petitioner’s claim that her former spouse forged her signature on the tax_return the court construes petitioner’s testimony and other evidence in the record a sec_4 respondent contends that petitioner signed the return that was filed at trial respondent conceded that the signature on the tax_return was not made by petitioner but did not address whether the tax_return was a joint_return as discussed the failure of one spouse to sign a tax_return does not conclusively establish that the return is not a joint_return respondent granted petitioner relief under sec_6015 for because a joint_return is necessary for relief under sec_6015 we presume that respondent concluded that the return was a joint_return affirming that she intended to file a joint_return with her former spouse where a taxpayer signs a return in blank or signs a return without review she remains bound by the joint_return because of the intent to file jointly and to trust the other spouse properly to complete and file the return 27_tc_306 affd sub nom 256_f2d_4 5th cir petitioner trusted her former spouse to prepare and file the return and apparently took no independent action to report her income or comply with filing_requirements for the taxable_year whether she signed her name or her former spouse signed her name the return remains a joint_return because of her intention to file jointly 34_tc_740 affd per curiam 325_f2d_1 2d cir peirce v commissioner tcmemo_1982_154 in 780_f2d_561 6th cir affg in part and revg in part tcmemo_1984_310 a joint_return was held invalid as to the taxpayer where the attorney and tax_return_preparer signed the taxpayer’s name to the return without her consent without an opportunity for review and without a power_of_attorney in contrast petitioner in this case reviewed the return and had an opportunity to sign the return propose changes or refuse to sign the return we are satisfied that petitioner filed a joint federal_income_tax return for each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and for the entire tax due for that year sec_6013 a spouse who has filed a joint_return may however seek relief from joint_and_several_liability by following the procedures established in sec_6015 sec_6015 a taxpayer may be entitled to relief under sec_6015 c or f and except as otherwise provided in sec_6015 the taxpayer bears the burden of proving her entitlement to relief rule a 119_tc_306 affd 101_fedappx_34 6th cir with respect to elections under sec_6015 and c sec_6015 grants this court jurisdiction to determine the appropriate relief available in contrast we review denial of relief under sec_6015 which permits the commissioner to grant equitable relief for abuse_of_discretion 114_tc_324 114_tc_276 sec_6015 sec_6015 provides for relief from liability for tax attributable to an understatement if all five conditions set out in sec_6015 through e are satisfied sec_6015 requires that in signing the return the individual seeking relief did not know and had no reason to know of the understatement relief under sec_6015 is not provided to a spouse who turned a blind eye to facts that were available 114_tc_333 petitioner claims that there was no entry made on line 15a total ira_distributions of the form_1040 she signed petitioner asserts that the tax_return her former spouse presented to her reflected a greater schedule c business profit than the amount as actually filed with the irs petitioner alleges that her former spouse inflated the financial performance of her business so that he would not have to work and that he surreptitiously withdrew funds from his ira to support the deception petitioner suggests that her former spouse so controlled the financial details of her business that she was unaware of whether or not the business was profitable and whether the income therefrom could support the family petitioner also suggests that she was unaware that mr kunsman withdrew more than dollar_figure between and in order to provide for financial obligations of the family and of her business the court is not the schedule c profit or loss from business reported gross_receipts of dollar_figure and net profit of dollar_figure petitioner testified that she knew the gross_receipts were about dollar_figure but that her former spouse led her to believe the profits from the business were between dollar_figure and dollar_figure convinced that petitioner did not understand the business and have a sense of the profit therefrom the ira distribution was reflected on the form_1040 which the court has found to be a joint_return petitioner was certainly aware of mr kunsman’s age in thus petitioner shared with mr kunsman the legal responsibility to ensure the proper reporting of the additional tax on an early distribution pursuant to sec_72 a taxpayer is presumed to have knowledge of the tax consequences of a transaction 115_tc_183 affd 282_f3d_326 5th cir ignorance of the law is no defense id pincite in fact petitioner acknowledged that both she and her former spouse were aware that a 10-percent additional tax was imposed on early_withdrawals based on the entire record the court finds that petitioner had actual knowledge of the income from the ira distribution s she also had actual knowledge that an additional tax is imposed by sec_72 accordingly she has failed to establish that she did not know and had no reason to know that there was an understatement sec_6015 the court concludes that petitioner has failed to satisfy the requirements of sec_6015 therefore petitioner does not qualify for relief from joint_and_several_liability under sec_6015 sec_6015 sec_6015 provides proportionate tax relief if a timely election is made by allocating the deficiency between individuals who filed jointly but are no longer married are legally_separated or have been living apart for a 12-month_period sec_6015 prohibits such allocation if respondent demonstrates that petitioner had actual knowledge at the time the return was signed of any item giving rise to a deficiency that is not allocable to petitioner cheshire v commissioner supra pincite after her divorce petitioner filed a timely election and was prima facie eligible for relief under sec_6015 for the portion of any deficiency properly allocable to her former spouse sec_6015 however petitioner’s election under sec_6015 shall not apply if respondent demonstrates actual knowledge by petitioner of the ira distribution at the time she signed the the five criteria of sec_6015 are conjunctive having concluded that sec_6015 is not satisfied we need not and do not discuss the criteria of the other subparagraphs of sec_6015 return sec_6015 respondent must demonstrate by a preponderance_of_the_evidence that petitioner had an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof cheshire v commissioner supra pincite charlton v commissioner t c pincite as discussed above we have found that petitioner had actual knowledge of the ira distribution therefore petitioner is not eligible for relief under sec_6015 sec_6015 where relief is unavailable under sec_6015 or c sec_6015 grants the commissioner discretion to relieve an individual from joint liability if it is inequitable to hold the individual liable taking into account all the facts and circumstances sec_6015 as discussed above petitioner is not entitled to relief under sec_6015 or c petitioner bears the burden of proving that respondent abused his discretion in denying relief under sec_6015 118_tc_106 affd 353_f3d_1181 10th cir cheshire v commissioner supra pincite butler v commissioner t c pincite petitioner testified that her former spouse became violent at the end of their marriage in late but she did not demonstrate that her signing the joint_return in was anything but voluntary therefore the exception for duress in sec_6015 does not apply in revproc_2003_61 2003_2_cb_296 respondent has prescribed guidelines for the evaluation of requests for relief from joint or several_liability under sec_6015 respondent does not contest that petitioner meets the seven threshold conditions of revproc_2003_61 sec_4 c b pincite where a liability is reported on a joint_return but is not paid revproc_2003_61 sec_4 c b pincite provides circumstances under which the commissioner ordinarily will grant relief the additional tax under sec_72 in this case was not reported on the joint_return therefore revproc_2003_61 sec_4 does not apply revproc_2003_61 sec_4 c b pincite provides a nonexclusive list of factors respondent considers in evaluating whether it would be inequitable to hold petitioner liable for all or part of an unpaid income_tax_liability or deficiency the factors respondent considered are revproc_2003_61 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 and is effective for requests for relief filed on or after date and for requests pending as of date for which no preliminary determination_letter had been issued as of date in this case petitioner filed form_8857 request for innocent spouse relief in date and the initial denial occurred during or after date as no preliminary determination_letter had been issued as of date revproc_2003_61 guides respondent’s analysis of petitioner’s request marital status petitioner is divorced from her former spouse this factor weighs in favor of relief economic hardship respondent’s tax examiner considered petitioner’s submission in support of her request for relief from joint_and_several_liability noted that her income and expenses needed verification and determined that refusal to grant relief would not cause petitioner to suffer economic hardship respondent’s appeals officer also determined from respondent’s record and research that petitioner would not suffer an economic hardship as a result of remaining liable for the dollar_figure balance due for respondent determines economic hardship by evaluating whether or not petitioner is able to pay her reasonable basic living_expenses revproc_2003_61 sec_4 c c b pincite referring to sec_301_6343-1 proced admin regs it is petitioner’s burden to show that her living_expenses qualify that those expenses are reasonable and that she is unable to pay those expenses monsour v commissioner tcmemo_2004_190 petitioner claimed that continuing liability for the deficiency would cause her economic hardship and asserted that her income was dollar_figure per month while her expenses were dollar_figure per month she offered no evidence of either income or expenses and no proof that the tax_liability would render her unable to pay her reasonable living_expenses such substantiation was particularly necessary in light of petitioner’s assertion that her expenses already exceed her income by more than percent each month petitioner failed to demonstrate that she will be unable to pay reasonable basic living_expenses if relief is denied we hold that respondent did not abuse his discretion in concluding that petitioner would not suffer economic hardship and that this factor weighs against relief knowledge or reason to know petitioner claims ignorance of the ira distribution the distribution was clearly shown on the joint tax_return the deficiency results from the failure to report the sec_72 additional tax we have previously held that petitioner had actual knowledge not only of the ira distribution but also of the liability for additional tax on an early distribution this factor weighs against relief nonrequesting spouse’s legal_obligation petitioner did not demonstrate that her former spouse is obligated by their divorce decree to pay this deficiency this factor is neutral significant benefit petitioner received no significant benefit from the unpaid tax other than normal support this factor is neutral compliance with income_tax laws petitioner was up-to- date with tax returns at the time respondent denied relief this factor is neutral two other factors abuse and the mental or physical health of petitioner can weigh only in favor of relief respondent found that these factors do not apply to this case the court has found nothing in the record relating to these factors to indicate that respondent’s evaluation is incorrect we therefore agree with respondent’s determination that these factors are neutral respondent determined that the factor petitioner’s divorce that favors relief is outweighed by the factors her knowledge of the income and her failure to demonstrate economic hardship that favor liability considering all the facts and circumstances of this case we hold that petitioner has not demonstrated that respondent acted arbitrarily capriciously or without sound basis in fact and that respondent did not abuse his discretion in denying petitioner relief under sec_6015 conclusion petitioner is not entitled to relief under sec_6015 or c and respondent did not abuse his discretion in denying relief under sec_6015 to reflect the foregoing decision will be entered for respondent
